Citation Nr: 0001180	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the first carpal and 
metacarpal joints of the right hand, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected partial amputations of the ring and little fingers 
of the right hand with scars of the palm, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected arthritis of the right wrist, currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 1994 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied increased ratings for 
all of the disabilities on appeal.

The issues currently before the Board were remanded in March 
1997 for additional development.  Subsequently, the case was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a memorandum decision in November 1998, 
the Court noted that the Board had remanded these issues and 
therefore there were no final decisions for the Court to 
review.  The case was returned to the Board in September 
1999.

In a statement received in December 1996, the veteran 
requested that a Board decision in April 1983 which denied 
service connection for hypertension be reviewed on the 
grounds of "clear and unmistakable error"(CUE).  In a 
letter dated November 3, 1999, the veteran was advised by the 
Director of Administrative Services of the Board that in 
January 1999, VA published final CUE regulations, a copy of 
which was enclosed.  The veteran was informed that the Board 
would wait 60 days before adjudicating his request.  In a 
letter received on November 16, 1999, the veteran stated that 
he wished the Board to disregard his CUE claim at this time 
and requested the Board adjudicate his claims for increased 
ratings which were currently on appeal.

In February 1996, the veteran claimed CUE in a rating 
decision of March 1971 that had denied service connection for 
an eye disorder.  The March 1971 rating decision had been 
subsumed in a decision of the Board in July 1971.  In 
September 1996, the RO deferred adjudication of this issue.  
Later that month, the veteran requested  a Statement of the 
Case on this issue.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service-connected traumatic arthritis of the first 
carpal and metacarpal joints of the right hand is manifested 
by complaints of pain on use, with clinical evidence 
principally of normal range of motion of the thumb, x-ray 
evidence of arthritis and pain and tenderness involving the 
thumb.

2.  The veteran sustained amputation at the middle phalanges 
of the major 4th and 5th fingers.  

3.  Prior to May 8, 1999, the amputation stumps were 
asymptomatic; from May 8, 1999, the amputation stumps were 
exquisitely tender.

4.  The palm scars of the right hand are asymptomatic and do 
not cause limitation on function of an affected part.

5.  The right wrist disorder is primarily manifested by pain 
on use, x-ray evidence of arthritis and some limitation of 
supination without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
service-connected residuals traumatic arthritis of the first 
carpal and metacarpal joints of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-8712 (1999).

2.  Prior to May 8, 1999, the criteria for a rating greater 
than 20 percent for service-connected partial amputations of 
the ring and little fingers of the right hand with scars of 
the palm were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 7803, 8804, 
7805 (1999).

3.  From May 8, 1999, the criteria for a rating of 30 
percent, but no higher, for service-connected partial 
amputations of the ring and little fingers of the right hand 
with scars of the palm are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 7804 
(1999).

4.  The criteria for a rating greater than 10 percent for 
service-connected residuals of the right wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 4.71a, Diagnostic Codes 5010- 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose that the veteran 
suffered a partial traumatic amputation of the right distal 
phalanx of the 4th finger and middle phalanx of the fifth 
finger when an enemy trip flare exploded.  

On a VA examination in June 1954, the diagnoses were:  scars 
of laceration of the palmar surface of the right hand; 
absence, traumatic, distal phalanx right middle finger; 
distal and middle phalanges of the right little finger.

The RO, by rating action in July 1954, granted service 
connection for the traumatic amputation, partial, ring and 
little fingers, right hand, and awarded a 20 percent rating 
from April 1954.

A rating decision in October 1969 granted service connection 
for changes at the first carpal metacarpal junction of the 
right hand, evaluated as noncompensable from August 1969.

A rating action by the RO in April 1970 continued the 20 
percent rating for the traumatic amputations of the ring and 
little fingers under Diagnostic code 5219, and granted a 20 
percent rating for traumatic arthritis of the first carpal-
metacarpal joint, under Diagnostic Codes 5010-8712.  This 
resulted in a combined 40 percent rating.

A rating decision in November 1978 granted service connection 
for traumatic arthritis of the right wrist, evaluated as 10 
percent disabling under Diagnostic Codes 5010-5215 from July 
1977.  The combined rating remained at 40 percent.

A rating decision in May 1983 granted service connection for 
scars of the palm of the hand.  The scars were rated as part 
of the service-connected amputation of the right ring and 
little fingers of the right hand.  The rating for the 
amputation of the ring and little fingers remained at 20 
percent.

The veteran received a VA examination in April 1994.  He 
complained of problems with both arms which he attributed to 
the police pulling on his arms on four different occasions 
from 1990-1992.  He stated that his arms became numb and 
ached all of the time.  The examiner reported a traumatic 
amputation of portions of the right 4th and 5th fingers in 
service.  He stated that these wounds healed, leaving the 
veteran with the amputations but no other apparent problems.  
On examination, there was no evident neurovascular deficit in 
either hand.  He had an amputation through the PIP joint of 
the 5th finger and the DIP of the 4th and 5th fingers of the 
right hand.  He had full range of motion of the remaining 
joints of the fingers of the right hand.  There was no 
evidence of neuroma or other complications as a result of the 
amputations.  A pertinent clinical impression was healed 
partial amputations of the right 4th and 5th fingers 
(presently asymptomatic).

The examiner commented that the veteran did not present with 
any measurable degree of physical impairment to either upper 
extremity as a result of any neurovascular or orthopedic 
problem of the arms or hands.  He did have some degree of 
physical impairment with use of the right hand as a result of 
the traumatic amputation but he was in no need of definite 
orthopedic treatment or further diagnostic evaluation with 
regard to arm complaints.

The veteran testified at a hearing at the RO in February 
1995.  He stated that in had pain in the right hand which 
went up to his shoulder.  After he worked for a day, he 
needed to rest it for two weeks.  He also complained of wrist 
pain.  He testified that he had to quit barbering because he 
cut someone on the ear with clippers as a result of his hand 
condition.  He complained that he had numbness of the palm of 
his right hand.  He stated that he was losing strength of the 
hand.

The veteran received a VA examination on May 8, 1999.  He was 
described as right handed.  The examiner stated the veteran 
had two surgeries to his right hand, one for debridement and 
the second for a skin graft.  The veteran claimed that his 
multiple scars were painful.  He stated that he had to give 
up jobs as a mechanic and barber because his right hand 
stiffened on him.  He was currently working in a junk yard.  
He stated that when he used his right hand, the scars become 
painful and swollen.  He had more pain in cold weather.  He 
claimed that his 4th and 5th digits were very sensitive at the 
tips and that he had pain at the base of the thumb.  He also 
claimed pain of the right wrist and that it swelled with 
activity.  He did have a bump over the right wrist.  He had 
pain around this area and he stated that he used his left 
hand for most activities.  He denied numbness or tingling in 
his hand.  He was able to use his hand although it became 
painful.  He had pain when he first woke up and tried to use 
his hand.  

On examination, both amputations were described as well 
healed and skin grafted.  They were incredibly sensitive to 
touch over the distal phalanx where the amputations were.  
The veteran did not have any tenting of the skin around the 
area.  He had good motion about the metacarpal joints of all 
fingers.  He was able to make a grip.  He had some pain over 
the proximal interphalangeal joints of the other digits, 
including the second and third.  Examination of the palm of 
the hand revealed a healed right thenar scar measuring 2.5 
centimeters.  The scar was hard but not irritated.  He had a 
four centimeter scar over the mid-palm, at the base proximal 
to the metacarpal phalangeal joint of the long finger.  This 
was well healed and it did not appeared to be irritated.  He 
said the scars became irritated and painful when he used them 
quite a bit and rubbed them against material.  He had pain 
over the metacarpal joints of the right thumb.  He was 
exquisitely tender about the area.  

The veteran did not have any decreased range of motion of the 
metacarpophalangeal joint of the right thumb.  The 
carpometacarpal joint was extremely tender to palpation at 
the base of the thumb.  He also had tenderness over the 
radial styloid.  Examination of the distal radial ulnar joint 
and wrist revealed that he had partial subluxation of the 
distal radial ulnar joint with the ulna subluxed dorsally.  
He had tenderness about the distal radial ulnar joint.  He 
had full pronation of 90 degrees but supination was limited 
to 70 degrees.  At the extreme of supination, he started 
having pain.  He had tenderness over the ulnar aspect of the 
wrist.  X-rays revealed evidence of arthritis with osteophyte 
and joint flaring at the proximal interphalangeal joint of 
the second, third and fourth metacarpals.  He also had mild 
evidence of carpometacarpal arthritis of the right thumb.  An 
x-ray of the right wrist revealed subluxation of the distal 
radial ulnar joint.  He had arthritis at the distal radial 
ulnar joint with multiple osteophytes.  The ulnar styloid 
appeared to be healed in a malunited position.  There was 
likely a ligament joint injury as well.  He had distal radial 
ulnar joint arthritis.

The clinical impressions were: status post amputation of the 
fourth and fifth digits, as described above, with stumps; 
carpometacarpal arthritis of the right thumb with pain with 
limitation of motion; distal radial ulnar joint subluxation 
with pain at the distal radial ulnar joint with arthritis and 
limitation with supination.  The examiner said that the palm 
scars were clearly nontender but it was conceivable if he 
used them and rubbed them against material, they would  
become tender and cause him pain.  If he used gloves, this 
should decrease this problem.  The arthritis that he had at 
the carpometacarpal joint, and especially at the distal 
radial joint because of subluxation that was probably the 
result of the initial injury, could cause pain on motion and 
use.  He would have a hard time trying to use the right hand 
and would have stiffness and pain in his right hand when he 
tried to use it.  He had evidence of arthritis that would 
cause pain with motion and which has limited his activity and 
he has had occupational changes because of it.           

Legal Analysis.

The veteran has presented well-grounded claims for increased 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The RO has associated service medical 
records with the file and has accorded the appellant 
examinations, and sufficient evidence for an equitable 
disposition of the appellant's claims is before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

Increased rating for traumatic arthritis of the first carpal 
and metacarpal joints.

Severe incomplete paralysis of the lower radicular group of 
peripheral nerves will be rated as 50 percent disabling in 
the major upper extremity.  Moderate incomplete paralysis 
will be rated as 40 percent disabling in the major upper.  
Mild incomplete paralysis of either upper extremity will be 
rated as 20 percent disabling. 38 C.F.R. Part 4, Diagnostic 
Code 8512 (1999).  Diagnostic Code 8712 is for neuralgia of 
the lower radicular group.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5224 provides for a maximum rating 
of 20 percent for unfavorable ankylosis of the thumb.

The veteran's service-connected traumatic arthritis of the 
first carpometacarpal joint of the right hand has been rated 
by the RO  under Diagnostic Codes 5010-8712.  On the recent 
VA examination, he did not have any decreased motion of the 
thumb.  If evaluated on the basis of traumatic arthritis, the 
current 20 percent rating is the maximum allowed under 
Diagnostic Code 5224 for unfavorable ankylosis or for limited 
motion equivalent to unfavorable ankylosis of the thumb.  See 
Note (3) preceeding Diagnostic code 5220 .  If evaluated 
Diagnostic Code 8712 on the basis of neuralgia, on the VA 
examination in April 1994, the examiner stated that there was 
no evidence of any neurovascular deficit.  Also, on the VA 
examination in May 1999, the veteran denied that he had 
numbness or tingling of the right hand.  In addition, he had 
a good grip and good motion about the metacarpal joints of 
all the fingers of the hand.  Furthermore, the examiner did 
not note any evidence of a neurological deficit as a result 
of the service-connected condition.  

The current medical evidence shows that pertinent 
manifestations of the thumb disability, insofar as rating the 
disability under Diagnostic Code 8712 are concerned, consist 
principally of pain and exquisite tenderness over the 
metacarpal joints of the thumb and extreme tenderness to 
palpation at the base of the thumb.  In the Board's opinion, 
this symptomatology is equivalent to neuralgia resulting in 
no more than mild incomplete paralysis of the major upper 
extremity.  Therefore, an increased rating under this 
diagnostic code is not warranted.  

Increased rating for partial amputations of ring and little 
fingers of the right hand with scars of the palm.

The ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
proximal phalanges.  Amputation through middle phalanges will 
be rated as prescribed for unfavorable ankylosis of the 
fingers. Amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated as 
prescribed for favorable ankylosis of the fingers.  
Diagnostic Code 5151, 38 C.F.R. § 4.71(a)(1999).

Unfavorable ankylosis of the ring and little fingers on the 
major hand warrants a 20 percent evaluation under Diagnostic 
Code 5219.  

Under Diagnostic Codes  7803, 7804 and 7805, superficial 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) warrant a 10 percent rating if they are 
poorly nourished, with repeated ulceration; or tender and 
painful on objective demonstration; or productive of 
limitation of function of the body part which it affects.  

The clinical record establishes that the veteran sustained 
amputation of the middle phalanges of the 4th and 5th digits 
of the right (major) hand.  This disability is 20 percent 
disabling under Diagnostic Code 5219.  When he underwent VA 
examination in 1994, there was no evidence of neuroma or 
other complications as a result of the amputations.  However, 
when he underwent VA examination on May 8, 1999, the 
amputation stumps, for the first time, were "incredibly 
sensitive to touch".  The Board is of the opinion that the 
amputations stumps, together, should be awarded an additional 
10 percent on the basis that they are equivalent to an 
objectively tender and painful scar.  Accordingly, from May 
8, 1999, the combined rating for the partial amputations of 
the ring and little fingers with tender amputation stumps is 
30 percent.

As to the palm scars, the recent medical evidence shows that 
the scars were well healed and non- tender.  They did not 
appear to be irritated, and the examiner indicated that any 
problems with irritation could be decreased by the use of 
gloves.  The veteran's grip was good, and there is no 
evidence suggesting that these scars cause limitation on 
function of an affected part.  Accordingly, a separate 
compensable rating is not warranted for any of the palm scars 
under any of the diagnostic codes for rating scars.  

Increased rating for arthritis of the right wrist.

The veteran's right wrist disorder has been rated under 
Diagnostic Codes 5010- 5215 for arthritis of the wrist with 
limitation of motion.  The current evidence shows complaints 
of pain and swelling, with clinical evidence principally of 
slight loss of supination. The current 10 percent rating is 
the maximum rating under Diagnostic Code 5215, limitation of 
motion of the wrist.  A higher rating under Diagnostic Code 
5214 contemplates ankylosis with a 30 percent rating for 
favorable ankylosis of the major extremity, but the veteran 
does not exhibit ankylosis of the wrist, and is, therefore, 
not entitled to a higher rating under Diagnostic Code 5214.

The Board has considered rating the disability under other 
diagnostic codes.  However, the veteran does not have bone 
fusion or limitation of pronation (Diagnostic Code 5213); or 
impairment of the radius with nonunion (Diagnostic Code 
5212); or impairment of the ulna with nonunion (Diagnostic 
Code 5211).

Because of the complaints of pain as a result of the right 
hand disabilities, the Board has considered DeLuca v. Brown, 
8 Vet. App. 202 (1995), in which the Court held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, in none of the issues on appeal does the 
Board find a basis for a higher rating under DeLuca.

With respect to the right wrist arthritis, the veteran is 
currently in receipt of the highest rating for limitation of 
motion of the wrist, and has been awarded compensation for 
the symptomatic amputation stumps and the symptomatic right 
thumb.  Therefore, increased ratings under DeLuca are not 
warranted.








	(CONTINUED ON NEXT PAGE)




ORDER

Increased rating for traumatic arthritis of the first carpal 
and metacarpal joints of the right hand is denied.

Prior to May 8, 1998, increased rating for partial 
amputations of the ring and little fingers of the right hand 
with scars of the palm is denied.

From May 8, 1999, an increased rating to 30 percent for 
partial amputations of the ring and little fingers of the 
right hand with scars of the palm is granted, subject to the 
criteria that govern the payment of monetary awards.

Increased rating for arthritis of the right wrist is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

